Citation Nr: 0534032	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  96-27 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for 
seborrheic dermatitis of the face.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
August 1991.  He also had a period of active duty for Naval 
Reserve training from December 1982 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the compensable 
evaluation questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with original ratings, the Board 
has characterized the rating issues on appeal as set forth on 
the title page.

In a Board action dated in April 2005, this case was remanded 
for the RO to schedule two additional VA examinations, one 
for each of the rating issues on appeal.  The veteran was 
scheduled to be examined for both rhinitis and for skin 
disease on July 1, 2005.  The record indicates that the 
veteran contacted the VA Medical Center (VAMC) in Waco and 
cancelled the scheduled examinations.  Because the veteran 
cancelled his examinations, evidence which might have been 
provided by those examinations in furtherance of his claims 
was not obtained and could not be used in the decision which 
follows.  VA regulations provide that when a claimant, 
without good cause, fails to report for a scheduled 
examination given in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  The 
veteran has advanced no reason for cancelling his scheduled 
examinations.  Accordingly, the Board will proceed to 
adjudicate the case based on the evidence of record.  Id., 
see also Dusek v. Derwinski, 2 Vet. App. 519 (1992) (under VA 
regulations, it is incumbent upon the veteran to submit to VA 
examinations if he is applying for, or in receipt of, 
compensation.)  


FINDINGS OF FACT

1.  Neither of the veteran's nasal passages is completely 
obstructed, and both nasal passages are not more that 50 
percent obstructed.

2.  The primary nasal symptoms are related to congenitally or 
developmentally deformed structural anatomy; definite atrophy 
of infranasal structure is not shown due to service-connected 
rhinitis.

3.  The veteran has a history of periodic facial skin 
inflammation, reportedly accompanied by itching, stinging, 
and burning; there is dermographism of undetermined extent; 
there is no systemic manifestation, and no disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6522 (2005); 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).

2.  The criteria for an initial compensable rating for 
seborrheic dermatitis of the face have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7800, 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a rating decision dated in August 1999, the veteran was 
granted service connection for allergic rhinitis and 
seborrheic dermatitis of the face, both rated as non-
compensable (zero percent rating).  

Of record are the veteran's service medical records (SMRs) 
and pertinent portions of his service records.  The report of 
the veteran's initial examination on entry into the Naval 
Reserves shows he indicated on his questionnaire that he had 
a history of skin disease.   A periodic medical examination 
given in October 1985, while the veteran was still in the 
Naval Reserves, reported that he had recurrent facial 
dermatitis.  

The report of the veteran's Army separation physical 
examination, dated in May 1991, is of record.  In response to 
a question regarding identifying marks and scars, the only 
comment described a single tattoo.  The nose was reported as 
normal.  

In September 1993, the veteran was afforded what is known as 
a Persian Gulf examination, given to veterans of Desert 
Shield/Desert Storm.  The veteran's skin was noted to be 
normal in color and texture.  No abnormalities were noted 
regarding the head, except for sniffing in conjunction with 
an upper respiratory infection.  There was some sinusitis on 
the right, with what were described as boggy mucous 
membranes.  There were no abnormal findings for either of the 
issues under appeal here.  

A VA general medical examination was conducted in May 1997.  
The examiner reported the veteran's nasal cavities were open.  
His nasal condition was described as consistent with someone 
with mild allergic rhinitis.  The veteran was diagnosed with 
a skin rash, usually involving the face, chin, and scalp, 
consistent with mild seborrheic dermatitis.  

The veteran was afforded an examination of the nose in 
January 2002 in conjunction with his request for a 
compensable evaluation for his service-connected allergic 
rhinitis.  That examiner noted that the veteran denied any 
injury to his nose.  He complained of interference with 
breathing through his nose at all times.  He stated that he 
had brown or green discharges from his nose on occasion, and 
that he suffered dyspnea both at rest and with exertion.  He 
reported that he treated his symptoms with over-the-counter 
inhalers with little success.  There was no impairment to 
speech, and no chronic sinusitis, though he complained of 
allergic attacks from the beginning of spring to the end of 
summer.  He denied any other symptoms.  On examination, the 
physician found a slight deviation of the nasal area and 
bilateral maxillary sinusitis.  The final diagnosis was 
bilateral maxillary sinusitis and allergic rhinitis.  

At a September 2002 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his facial rash flared 
up from once a month to once every other month, lasting from 
one day to a week or two at a time.  He reported that he 
treated this with over-the-counter topical medication.  He 
averred that, when present, it was an embarrassment to him.  
The veteran noted that he breathes mostly through his mouth 
because, as a VA doctor had described it to him, his nasal 
passages were almost useless.  

Another nose examination was conducted in April 2004.  The 
examiner noted the veteran's pertinent medical history, 
including his being service connected for allergic rhinitis.  
The veteran reported he had had no skin testing in the past, 
had been given no shots for allergy, and was on no medication 
or allergy medicines.  He complained that his nose was 
blocked all the time.  On examination, it was noted that the 
veteran has a crooked nose, crooking to the right, with the 
nasal septum crooking to the left.  The examiner opined that 
either the veteran's nose grew this way, or he has, at some 
time in the past, had a nasal fracture.  The veteran told the 
examiner that he had had no surgery, and had never had a 
fractured nose.  The nasal obstruction appeared to be 
primarily on the left side.  X-ray examination showed some 
haziness of the right maxillary sinus.  The examiner opined 
that the haziness may be the result of technique in relation 
to the tilt of the head, and he doubted that there was any 
chronic sinusitis.  The examiner noted that the veteran may 
have some degree of allergic rhinitis, but noted that his 
primary problem is structural anatomy, which is deformed.  It 
was opined that the veteran could benefit from the use of 
antihistamines, cortisone nasal spray, and a surgical 
procedure to correct the deformity of the nose.  

The examiner found no atrophy of the intranasal structures.  
There was no secretion, crusting, or oozing, and no anosmia 
or nasal polyps.  He assessed that the veteran's left nasal 
passage was almost 100 percent obstructed, and 50 percent 
obstructed on the right.  Regarding any impact of the 
veteran's allergic rhinitis on his ability to work, the 
examiner noted that the veteran was working full shifts with 
no apparent problems.  The examiner also noted that he had 
reviewed the veteran's claim file and wrote that he did not 
understand why he is service connected for allergic rhinitis.

Of record is a September 2004 dermatology note.  The 
physician who wrote the report noted from the veteran's 
record that he had had non-specific skin inflammation in the 
past, and that the onset of the veteran's skin problems was 
in 1991 while in the Middle East.  The physician noted that 
the veteran used over-the-counter lotions to treat itching, 
stinging, and burning of the affected areas.  On examination, 
the examiner found no active lesions, but noted that the 
veteran had marked dermographism.  The diagnosis was chronic 
urticaria.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  

A.  Allergic rhinitis

Allergic or vasomotor rhinitis has been rated by the RO 
utilizing the criteria listed at 38 C.F.R. § 4.97, Diagnostic 
Code 6522 (effective from October 7, 1996).  A 10 percent 
evaluation is for application when there are no polyps, but 
when there is greater than 50 percent obstruction of nasal 
passage on both sides, or complete obstruction on one side.  
A 30 percent evaluation is for application when there are 
polyps present.  The examiner noted that there were no nasal 
polyps.  He assessed that the veteran's left nasal passage 
was almost 100 percent obstructed, and 50 percent obstructed 
on the right.  However, this obstruction was due to 
anatomical deformity, not allergic rhinitis.  Because the 
allergic rhinitis itself has not appeared to have caused the 
obstruction, and because there are no polyps, the award of a 
compensable evaluation is not warranted.  

As for rating criteria effective before October 7, 1996, a 10 
percent rating is warranted for definite atrophy of 
intranasal structure and moderate secretion.  A 30 percent 
rating is warranted for moderate crusting and ozena, atrophic 
changes.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  
Here, the veteran has had problems with secretion due to 
rhinitis, but atrophy due to rhinitis or moderate crusting 
and ozena have not been shown.  In order to better ascertain 
the degree of symptoms due to allergic rhinitis, the case was 
remanded by the Board in April 2005, but the veteran 
cancelled the scheduled examinations.  Consequently, the 
Board must rate on the available record, see 38 C.F.R. 
§ 3.655, which, for the reasons set out above, does not show 
that an compensable rating is warranted under either the old 
or new criteria.

B.  Dermatitis of the face

The veteran's dermatitis or eczema can rated utilizing the 
criteria listed under either Diagnostic Code 7800 or 7806.  
38 C.F.R. § 4.118.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities found at 38 C.F.R. Part 4, including the rating 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49596 (July 31, 2002) (effective August 30, 2002). 

Under the criteria in effect prior to August 30, 2002 (old 
criteria), award of a compensable, 10 percent, disability 
rating under Diagnostic Code 7806 requires exfoliation, 
exudation, or itching if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Because the veteran's service-connected dermatitis affects 
his face, evaluation may also be made utilizing Diagnostic 
Code 7800, if there are disfiguring scars of the head, face, 
or neck.  Under Diagnostic Code 7800 (old criteria), a 10 
percent evaluation is for application when there is moderate 
disfigurement.  

Under the rating criteria effective August 30, 2002 (new 
criteria), a compensable, 10 percent, evaluation under 
Diagnostic Code 7806 is for application when there is at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).

Also under the new criteria, disfiguring scars of the head, 
face, or neck warrant a compensable, 10 percent, evaluation 
when there is one characteristic of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).  Note (1) to Diagnostic 
Code 7800 lists the eight characteristics of disfigurement 
for purposes of evaluation under section 4.118.  They are:  
(1) a scar five or more inches (13 or more cm.) in length; 
(2) a scar at least one-quarter inch (0.6 cm.) wide at the 
widest part; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square cm.); (7) underlying 
soft tissue missing in an area exceeding six square inches 
(39 square cm.); and (8) skin indurated and inflexible in an 
area exceeding six square inches (39 square cm.).  Id.  

Here, the evidence shows the veteran has a history of facial 
dermatitis.  Most recently, the September 2004 VA examiner 
found no active lesions, but noted that the veteran had 
marked dermographism.  The examiner diagnosed chronic 
urticaria.  There was no disfigurement noted, and no systemic 
manifestations.  The veteran has reported that he has not 
been treated for his facial dermatitis, but only self-
medicates with over-the-counter creams.  

The Board finds that a compensable rating is not warranted 
under either the old or the new criteria.  Under the old 
criteria, in order to warrant a compensable, 10 percent, 
rating under Diagnostic Code 7806, it would have to be shown 
that that there is exfoliation, exudation, or itching.  There 
is no evidence that any examiner has ever indicated that the 
veteran experiences any of these problems due to the service-
connected facial dermatitis.  While the veteran avers that he 
has itching, there is no evidence that any itching is related 
to the service-connected skin disease.  (The Board notes that 
the skin diseases examination that the veteran cancelled 
might have shown a medical nexus between his claimed itching 
and his service-connected skin disease.)  Under the old 
criteria, moderate disfiguring of the head, face, or neck is 
required in order to warrant a compensable rating under 
Diagnostic Code 7800.  There is no report of any 
disfigurement.

Under the new criteria, a compensable rating under Diagnostic 
Code 7806 requires involvement of at least five percent of 
exposed area, or intermittent systemic therapy, neither of 
which has been shown.  Under the new criteria, a compensable 
rating under Diagnostic Code 7800 requires at least one of 
the listed characteristics of disfigurement be present, and 
there is no evidence of record that any of the 
characteristics are present.  The Board notes that one of the 
specific objectives of one of the examinations ordered on 
remand was to determine the nature and extent of any 
disfigurement.  

In light of the foregoing analysis, and taking into account 
all the evidence of record, the Board finds that a 
compensable rating for the veteran's service-connected 
seborrheic dermatitis of the face is not warranted.  

As noted, where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Here, there is no 
medical evidence of record to warrant the assignment of a 
compensable evaluation for either of the veteran's claims at 
any time since the initial effective date of September 26, 
1996.  See Fenderson, supra.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, and in follow-up notifications dated in July 2001 and 
in February and July 2004.  (Although the notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO provided a statement of the case (SOC) 
and three supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations during the pendency of his claim in order to 
ascertain the severity of his disabilities, two of which he 
cancelled.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.

Entitlement to an initial compensable evaluation for 
seborrheic dermatitis of the face is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


